—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered July 28, 1997, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
We reject defendant’s contention that County Court abused its discretion in imposing a prison term of lVs to 4 years, which was more harsh than that recommended by the People and the Probation Department. It is well settled that it is within a sentencing court’s discretion to impose an appropriate sentence despite the terms of the plea bargain agreement or that it is not in accordance with the recommendation of the People and the probation officer (see, People v Shute, 243 AD2d 794; People v Fitzgerald, 239 AD2d 711, 712). Given the nature of the crime *664and the fact that defendant was advised of the court’s sentencing options, we find no basis to disturb the sentence imposed.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the judgment is affirmed.